

113 HR 3986 IH: Fair Access to Health Care Act
U.S. House of Representatives
2014-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3986IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2014Mr. Thompson of California (for himself, Ms. Eshoo, Ms. Matsui, Ms. Speier, Mr. Honda, Ms. Lofgren, Mr. Farr, Mrs. Capps, Mr. Schiff, Mr. Lowenthal, Mr. Larson of Connecticut, Ms. Esty, Mr. Israel, Mrs. Lowey, Mr. Nadler, Ms. Clarke of New York, Mr. Bishop of New York, Mrs. Negrete McLeod, and Mr. Peters of California) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to adjust the phaseout of the health insurance tax credit for geographic variations in the cost-of-living.1.Short titleThis Act may be cited as the Fair Access to Health Care Act.2.Phaseout of health insurance tax credit adjusted to take into account geographic variation in the cost-of-living(a)In generalSection 36B(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(4)Geographic adjustment for cost-of-living(A)In generalIn the case of a taxpayer whose principal place of residence for any taxable year is located in a high cost area, there shall be substituted for each specified amount an amount which bears the same proportion to such specified amount as the SPM with respect to such high cost area bears to the national average SPM.(B)High cost areaFor purposes of this paragraph, the term high cost area means any metropolitan statistical area or non-metropolitan area the SPM for which exceeds the national average SPM.(C)Specified amountsFor purposes of this paragraph, the term specified amount means each of the following:(i)The 400 amount contained in the table in paragraph (3)(A)(i).(ii)The 400 amount contained in subsection (c)(1)(A).(D)SPMFor purposes of this paragraph—(i)In generalThe term SPM means, with respect to each calendar year, the Supplemental Poverty Measure as determined by the Bureau of the Census.(ii)National average SPMThe national average SPM shall be determined without regard to Alaska and Hawaii.(iii)Determination for taxable year based on preceding calendar yearSPM with respect to any taxable year shall be determined on the basis of the calendar year preceding the calendar year in which the taxable year begins.(E)Alternative measure of cost-of-livingIf the Secretary determines that another measure of cost-of-living is more appropriate than the SPM for purposes of this paragraph, the Secretary shall use such measure in lieu of the SPM..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.